Case 6:18-cv-01308-RBD-DCI Document 50 Filed 06/20/19 Page 1 of 2 PageID 529



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

RAYTHEON COMPANY, a Delaware                 )
corporation,                                 )
                                             )
       Plaintiff,                            )
                                             )   Case No. 6:18-cv-1308-RBD-DCI
       v.                                    )
                                             )
WILLIAM REBARICK,                            )
                                             )
       Defendant.                            )
                                             )

            JOINT STIPULATION FOR DISMISSAL WITHOUT PREJUDICE

       WHEREAS, Defendant William Rebarick (“Rebarick”) represents and confirms that he

no longer has any confidential, proprietary, or trade secret information belonging to Plaintiff

Raytheon Company (“Raytheon”) in his possession, custody, or control.

       NOW THEREFORE and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

Raytheon, by and through its undersigned counsel, dismisses this action without prejudice, with

each party bearing its own costs and fees.
Case 6:18-cv-01308-RBD-DCI Document 50 Filed 06/20/19 Page 2 of 2 PageID 530



DATED: June 20, 2019

Respectfully submitted,


/s/ Dennis P. Waggoner                            /s/ Richard Lee Barrett
Dennis P. Waggoner (Fla. Bar No. 509426)          Richard Lee Barrett (Fla. Bar No. 0407161)
Trial Counsel                                     Trial Counsel
dennis.waggoner@hwhlaw.com                        lee@bcrlaw.net
HILL WARD HENDERSON                               BARRETT, CHAPMAN & RUTA, P.A.
101 E. Kennedy Blvd., Suite 3700                  18 Wall Street
Tampa, FL 33602                                   P.O. Box 3826
Tel: (813) 221-3900                               Orlando, FL 32802-3826
Fax: (813) 221-2900                               Tel: (407) 839-6227
                                                  Fax: (407) 648-1190
Gregg F. LoCascio, P.C. (admitted pro hac vice)
gregg.locascio@kirkland.com                       Counsel for William Rebarick
Sean M. McEldowney (admitted pro hac vice)
sean.mceldowney@kirkland.com
Thomas P. Weir (admitted pro hac vice)
tom.weir@kirkland.com
James John Lomeo (admitted pro hac vice)
james.lomeo@kirkland.com
KIRKLAND & ELLIS LLP
1301 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
Tel: (202) 389-5000
Fax: (202) 389-5200

Counsel for Raytheon Company




12760834v1
